                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


DEBRA L. JORDAN,

               Petitioner,

                                                          l:19-cv-349(LMB/IDD)

DEPARTMENT OF THE ARMY,

               Respondent.

                                  MEMORANDUM OPINION


       Before the Court is respondent Department of the Army's("respondent" or "Army")

Motion to Dismiss petitioner Debra Jordan's ("petitioner" or "Jordan") petition for review of a

decision ofthe Merit Systems Protection Board("MSPB")on the ground that it was filed outside

of the required time period. For the reasons that follow, respondent's motion will be GRANTED.

                                       I. BACKGROUND


       A. Factual Background

       Petitioner is an African-American female currently employed by respondent as a GS-

0303-14 Strategic Planner in Sembach, Germany. Federal Circuit Record ("Record")[Dkt. 1] at

4. Before serving as a Strategic Planner, Jordan was employed by respondent as a GS-0301-14

Deputy Garrison Manager in the Baumholder Military Community, U.S. Army Garrison,

Rheinland Pfalz. Id. at 4-5. Jordan alleges that, while serving as a Deputy Garrison Manager,

respondent took three adverse employment actions against her on account of her race, sex, and

engagement in protected activity. Id. at 5-6.

       Specifically, Jordan alleges that, beginning in September 2016, she was "continuously

subjected to harassment and hostility" by Deputy Garrison Manager Bruce Likens, Deputy

Garrison Commander Deborah Reynolds, and other "mostly white," mostly male leadership. Id
